Citation Nr: 0713977	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  05-06 981	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1. Entitlement to an initial evaluation in excess of 30 
percent for asthma from February 25, 2003 to August 27, 2006.

2. Entitlement to an initial evaluation in excess of 60 
percent for asthma from August 28, 2006. 


REPRESENTATION

Veteran represented by: Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Boominathan, Associate Counsel



INTRODUCTION

The veteran had active service from November 1985 to June 
1986. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of an April 2004 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Seattle, 
Washington.

In the April 2004 rating decision, the RO granted service 
connection for asthma, rated as 30 percent disabling 
effective February 25, 2003.  In November 2006, the RO 
increased the 30 percent rating to 60 percent, effective 
August 28, 2006.  Because the veteran appealed the RO's 
determination at the time of an initial rating, separate 
ratings can be assigned for separate periods of time based on 
facts found -a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  As such, the 
issues on appeal are as listed on the title page.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the present appeal, the November 2006 rating decision, 
which increased the veteran's evaluation for asthma from 30 
to 60 percent, stated that the veteran would be scheduled for 
a VA examination to determine if the veteran's level of 
impairment most closely approximated the criteria for the 60 
percent evaluation.  However, it does not appear that any 
examination was scheduled.

Additionally, in the November 2006 rating decision, the RO 
reported that the veteran had a July 2006 VA examination.  A 
review of the record shows that only the results of a 
pulmonary function examination from July 2006 are associated 
with the claims file; there is not a complete VA examination 
dated July 2006 of record.  It is unclear, therefore, if 
there was a July 2006 VA examination or if the July 2006 VA 
examination only consisted of a pulmonary function test.  If 
a full VA examination was conducted, the full records of this 
examination are required.

Accordingly, the case is REMANDED for the following action:

1.  Clarify if the July 2006 pulmonary 
function test was part of a VA examination 
or from VA treatment records.  If a VA 
examination was conducted, obtain all 
records pertaining to the examination and 
incorporate them into the claims file.  
Also ascertain whether the veteran has 
received any additional treatment for 
asthma since 2006.  If so, obtain those 
reports and associate them with the claims 
file.

2.  Thereafter, schedule the veteran for a 
VA examination to evaluate the current 
severity of his asthma disability, as 
indicated by the RO in the November 2006 
rating decision.  The VA examiner should 
arrange for pulmonary function studies to 
be accomplished, with FEV-1 and FEV-1/FVC 
results required by the rating schedule 
(38 C.F.R. § 4.97, Diagnostic Code 6602).  
The examiner should comment on the 
veteran's effort.  If any of these 
particular test results cannot be obtain, 
the examiner must provide an explanation.

The examiner should also report on whether 
the veteran requires inhalational or oral 
bronchodilator therapy, or inhalational 
anti-inflammatory medication, and if so, 
whether the use of such therapy is 
intermittent or daily.  Furthermore, the 
examiner should indicate whether the 
veteran requires at least monthly visits 
to a physician for required care of 
asthmatic exacerbations, or; intermittent 
(at least three per year) courses of 
systemic (oral or parenteral) 
corticosteroids, or; the veteran suffers 
more than one asthmatic attack per week 
with episodes of respiratory failure; or 
requires daily use of systemic (oral or 
parenteral) high dose corticosteroids or 
immunosuppressive medications.  The 
examiner should set forth all examination 
findings, along with the complete 
rationale for the opinions expressed.

3.  After undertaking any other 
development deemed essential in addition 
to that specified above, the RO/AMC should 
re-adjudicate the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran should be provided a 
Supplemental Statement of the Case (SSOC).  
The veteran and his representative should 
also be afforded the opportunity to 
respond to that SSOC before the claim is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



